UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6586



ANTHONY BERNARD PAGE,

                                          Petitioner - Appellant,

         versus

LAWRENCE SAUNDERS,

                                           Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-275-AM)


Submitted:   August 22, 1996          Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony Bernard Page, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. Page v.
Saunders, No. CA-96-275-AM (E.D. Va. Mar. 26, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2